Citation Nr: 1506603	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-45 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for posttraumtic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut.  The Veteran submitted a Notice of Disagreement (NOD) in July 2010; a Statement of the Case (SOC) was issued in September 2010; and a VA Form 9 was submitted in October 2010. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing; a transcript of that proceeding has been associated with the claims file. 

In August 2013, the Board remanded the claims for further development. 

In addition to the paper claims file, the Board has also reviewed the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As an initial matter, the Board has reviewed the Veteran's VBMS file in conjunction with this appeal.  VBMS reveals that the Veteran submitted a letter on March 25, 2014 (electronically) pertaining to his PTSD, and that he had "attached" several "reports" from his private therapist, K.N.H., and D.G. (of the Norwich VAMC) for VA's review in support of his appeal for a higher rating and/or TDIU.  Unfortunately, the referenced reports were never uploaded to VBMS/Virtual VA; nor does it appear that they have been associated with Veteran's paper claims file.  Accordingly, upon remand, the RO should notify the Veteran that the referenced reports from K.N.H. and D.G. are not of record, and afford him another opportunity to submit them. 

Additionally, in April 2014, the Veteran's attorney separately submitted a March 2014 Review PTSD Disability Benefits Questionnaire (DBQ)(contained in the paper claims file).  The DBQ was completed by the Veteran's private therapist, K.N. (LCSW).  The DBQ was submitted without a waiver of Agency of Original Jurisdiction (AOJ) review.  Moreover, since the issuance of the last Supplemental Statement of the Case (SSOC) in August 2013, the Veteran has submitted lay statements from his wife, as well as psychiatric Progress Notes from D.G. (VA) and the Vet Center, dated in 2012 (all contained in the paper claims file).  These documents were also submitted without a waiver of AOJ review.  Under these circumstances, the Board has no alternative but to remand the matter on appeal for RO consideration in light of the additional evidence received, in the first instance, and for issuance of a supplemental statement of the case reflecting such consideration. See 38 C.F.R. §§ 19.31, 20.1304 (2014).

Lastly, the Board's August 2013 remand instructed the RO to ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for PTSD, and to provide any releases necessary for VA to secure records of such treatment or evaluation, to include specifically from Dr. W., K.H. (or K.N.), and R.D.

Pursuant to this instruction, the RO sent the Veteran a letter in August 2013 which asked him to send in any treatment reports related to his claimed condition(s), and also informed him that he should complete the attached authorization form if he wanted VA to try to obtain any such treatment records on his behalf.  However, this letter did not specifically request authorization to obtain the treatment records from Dr. W., K.H. (or K.N.), and R.D.  Such must be accomplished on remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the provider(s) of any additional treatment or evaluation (records of which are not already associated with the record) he has received for his PTSD, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation, to include specifically from Dr. W., K.H. (or K.N.), and R.D.  Secure for the record complete records of all such treatment and evaluation from all sources identified.  If any records sought are unavailable, the reason must be explained for the record.

Also, inform the Veteran that the reports from his private therapist, K.N.H., and D.G. (of the Norwich VAMC), to which he referred in his March 2014 letter, were not uploaded/associated with the electronic or paper claims file and that he may resubmit these reports in support of his claim. 

2. After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal with consideration of all evidence obtained since the issuance of the August 2013 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



